                       No. 6:19-cr-00074

                  United States of America,
                          Plaintiff,
                             v.
                       Miles Brosang,
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

       On December 27, 2019, defendant was charged by in-
formation with willful failure to collect or pay over tax, in vi-
olation of 26 U.S.C. § 7202. Doc. 1. Defendant entered into an
agreement to plead guilty to that offense, Doc. 10, and con-
sented to have a magistrate judge take his guilty plea. Doc. 9.
The plea agreement contains agreed guideline stipulations
pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B).
Magistrate Judge K. Nicole Mitchell conducted a change-of-
plea hearing on January 22, 2020, and issued findings and a
recommendation that the court accept the guilty plea. At the
hearing, the parties waived their right to object to the findings
and recommendation. The court now accepts the magistrate
judge’s findings and recommendation and accepts defend-
ant’s guilty plea and plea agreement.

                     So ordered by the court on January 24, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
